DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutle (US 4,242,464) in view of Glans (US 5,900,471).
Regarding claims 1 and 3-5:
Boutle discloses microporous plastics materials (abstract; col 1 ln 7+). The materials can comprise a microporous layer and a permanent fibrous support (col 6 ln 7-19). The microporous layer can comprise polyamide (col 1 ln 49). The fibers used for the support can comprise polyamide (col 6 ln 23).
The microporous layer is formed by mixing a solution of the plastic with microscopic particles of a removable filler, shaping the mixture, and solidifying the plastic while also leaching out the microscopic particles to leave the plastic in microporous form (col 1 ln 9+). Therefore, the size of the filler directly relates to the size of the resulting pores. The filler has diameters of less than 100 microns (col 2 ln 49+).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to choose from any of the materials disclosed by Boutle as being suitable, including the use of a microporous layer of polyamide and a fibrous support of polyamide, to provide a microporous materials according to its invention, and thereby achieve the claimed invention. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the size of the pores by varying the size of the particle filler, including over values presently claimed, to provide the desired permeability and other properties for a given end use.
Boutle discloses examples of a microporous layer having a thickness as low as 10 mil (0.254 mm) and example nylon felts having thicknesses of 5 mm and 2.5 mm (col 12 ln 39+; col 8 ln 1+).
Boutle is silent with regard to thicknesses as claimed.
One of ordinary skill in the art would have been motivated to select the thicknesses based on required dimensions and structural needs for a given end use. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thicknesses of the layers of Boutle, including over values presently claimed, to provide the dimensions and structural properties as desired for a given end use. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding the claimed directional requirements (i.e., “a polyamide textile outward layer” and “a polyamide inward film”), the examiner submits Boutle’s teaching meets these requirements because the directions in “a composite textile product” as claimed and the microporous plastic material of Boutle can be arbitrarily chosen. The “outward” and “inward” distinctions do not impart a structural difference between the claimed product and the prior art product.
Boutle is silent with regard to a copolymer as presently claimed.
Such materials were known in the art. For example, Glans discloses polyetheramide copolymers, which are suitable to be formed into a film and applied to textile fabrics (abstract; col 1 ln 8+). The polyether segments and polyamide segments have structures encompassed by presently claimed formula (1) (col 1 ln 54-col 2 ln 40). The films have good liquid barrier properties but also good moisture vapor transmission values (col 1 ln 12+; col 6 ln 59+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the copolymer of Glans, including those within the scope of the present claims, as the basis for the microporous film of Boutle to provide a material having good liquid barrier properties but also good water-vapor transmission values.

Regarding claim 2:
The amount and size of the particle filler relates directly to the final porosity of the film. Boutle teaches the filler has diameters of less than 100 microns and is used in amounts of 0.5-6 parts by weight relative to 1 part of plastic (col 2 ln 49+; col 3 ln 18+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the size and number of pores, including over values resulting in the claimed porosity, to provide the desired permeability and other properties for a given end use.
Regarding claims 6-7:
Boutle teaches the water vapor permeability of the microporous layer can be adjusted as desired by adjusting the pore size and/or adding additional agents (col 4 ln 22+; col 5 ln 6+).
Boutle is silent with regard to the water-vapor transmission rates presently claimed.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the water-vapor transmission rates, including over values presently claimed, to provide a material having permeability as required for a desired end use.
Regarding claim 8:
Boutle is silent with regard to a hydrostatic head value as presently claimed.
Boutle, however, does disclose a range of pore sizes and provide motivation to adjust the permeability of the material, including providing sufficient motivation to one of ordinary skill in the art to select values according to the presently claimed invention as discussed above. Therefore, given that Boutle in view of Glans provides motivation to provide materials having the same pore size and permeability as in the present invention, the examiner submits that such material have the same properties as presently claimed because they are otherwise the same as those used in the present invention.
Regarding claim 10:
Although Boutle does not disclose electrospinning the polyamide, note that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed electrospinning step and given that Boutle meets the requirements of the claimed composition, the examiner submits Boutle meets the requirements of the present claims.



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutle (US 4,242,464) in view of Glans (US 5,900,471) as applied above, and further in view of Shimano et al. (US 2002/0049018).
Regarding claim 11:
Boutle in view of Glans discloses microporous plastics materials comprising a microporous layer and a fibrous layer as previously explained.
Boutle is silent with regard to a hot melt adhesive as claimed.
Such adhesives were known in the art. For example, Shimano discloses moisture-permeable water proof fabrics comprising a polymer surface layer attached to a textile fabric [0001; 0017]. Hot melt polyurethane adhesives are used to adhere the layers together [0020].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use hot melt polyurethane adhesives to adhere the layers of Boutle’s material to improve the adhesion between the layers.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutle (US 4,242,464) in view of Glans (US 5,900,471) as applied above, and further in view of Morman et al. (US 5,883,028).
Regarding claims 11-13:
Boutle in view of Glans discloses microporous plastics materials comprising a microporous layer and a fibrous layer as previously explained.
Boutle is silent with regard to an additional textile layer.
Morman discloses a breathable elastic laminate formed by bonding a film to a neckable nonwoven web (abstract; col 1 ln 5+). Morman teaches the nonwoven material can comprise multiple layers of nonwoven material (col 8 ln 49+). Additionally, the breathable film can also comprise multiple layers, including layers containing fibers (col 9 ln 20+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply an additional fibrous (textile) layer to either side of the composite of Boutle to provide the material properties desired for a given end use as known in the art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787